ORDER
PER CURIAM.
Amanda Bow appeals the trial court’s termination of her parental rights with respect to her one minor son, A.Y.W, pursuant to Section 211.447.4(6) RSMo (Cum Supp.1998). We have reviewed the briefs of the parties, the legal file, and the transcripts and find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
The judgment is affirmed. Rule 84.16(b).